UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1816


FENYANG AJAMU STEWART,

                Plaintiff - Appellant,

          v.

MICHELLE K. LEE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:16-cv-00213-LMB-JFA)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fenyang Ajamu Stewart, Appellant Pro Se. Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Stephen Gerald Romero, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fenyang Ajamu Stewart appeals the district court’s order

denying his motion for a preliminary injunction.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Stewart v. Lee, No.

1:16-cv-00213-LMB-JFA (E.D. Va. filed June 15, 2016 & entered June

16, 2016).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                          AFFIRMED




                                 2